HARVEY, P. J.
The defendant in. error, Smith & Davis Manufacturing Company, being the holders of a valid money judgment which had been recovered by it against N. J. Dobbs, the plaintiff in error, made application for garnishment against the Guaranty State & Savings Bank of Marshall, Tex., and the Citizens’ State Bank of Marshall, Tex., seeking to impound funds of N. J. Dobbs in the hands of said garnishees. Writ of garnishment was issued and served upon each of said banks.
Such garnishment proceedings were assailed in the trial court, and are assailed her.e on two distinct grounds: First, because the application for garnishment does not disclose that either of said banks is a corporation or other legal entity; and, second, because the residence or domicile of neither of said banks is stated in the said application.
The application for garnishment describes the respective garnishees ,as “the Guaranty State & Savings Bank of Marshall, Tex.,” and “the Citizens’ State Bank of Marshall, Tex.,” and does not otherwise describe them or state their domicile or place of residence.
In the case of First National Bank of Jacksonville v. First State Bank of Jacksonville (Tex. Com. App.) 291 S. W. 206, this, day decided, both objections that are urged here-are discussed, and what we say there disposes of these objections. Neither of said objections has merit for the reasons stated in our opinion in the case referred to.
We recommend that the judgment of the Court of Civil Appeals, reversing the judgment of the trial court, be affirmed.
CURETON, C. J. Judgment of the Court of Civil Appeals affirmed, as recommended by the Commission of Appeals.